                Case 19-33426 Document 21 Filed in TXSB on 08/29/19 Page 1 of 2



                                       IN THE UNITED STATES BANKRUPTCY COURT
                                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                                  HOUSTON DIVISION

IN RE                                                 §
                                                      §                   CASE NO. 19-33426
GEORGE LIONEL MONCADA                                 §                   CHAPTER 7
                                                      §
                DEBTOR                                §                   CHIEF JUDGE DAVID R. JONES

                                                NOTICE OF SUBPOENA

        Please take notice that pursuant to Federal Rule of Civil Procedure 45, made applicable herein by
Federal Rule of Bankruptcy Procedure 9016, Ronald J. Sommers, Trustee, intends to serve a Subpoena in
a Bankruptcy Case on SWBC Mortgage Corporation. Service of the Subpoena will take place on August
30, 2019, or as soon thereafter as service may be effectuated. Any party in interest who wishes to receive
a copy of the subpoena will be provided such upon email request to the undersigned.

                                                      Respectfully submitted,

                                                      /s/ Marc Douglas Myers
                                                      ___________________________
                                                      Marc Douglas Myers
                                                      Ross, Banks, May, Cron & Cavin, P.C.
                                                      SBN 00797133
                                                      7700 San Felipe, Suite 550
                                                      Houston, Texas 77063
                                                      (713) 626-1200; (713) 623-6014 fax
                                                      mmyers@rossbanks.com
                                                      COUNSEL FOR THE TRUSTEE

                                              CERTIFICATE OF SERVICE

        I hereby certify that on August 30, 2019, a true and correct copy of the foregoing was sent via
regular US mail to the Debtor(s), counsel for the Debtor(s), the Trustee, counsel for the Trustee, the US
Trustee, all creditors and all persons requesting notice as set forth below unless otherwise served by the
CM-ECF system.

                                                      /s/ Marc Douglas Myers
                                                      ___________________________
                                                      Marc Douglas Myers
Cenlar, FSB                                                  Bloomington, MN 55438-0901
undeliverable
                                                             Bobeaux Trucking LLC
Ford Motor Credit Company LLC                                12107 W. Couny Road 100
c/o Vicki W. Hart                                            Midland, TX 79711
Devlin, Naylor & Turbyfill, P.L.L.C.
5120 Woodway Dr., Ste. 9000                                  Capital One
Houston, TX 77056-1725                                       Attn: Bankruptcy
                                                             PO Box 30285
PRA Receivables Management, LLC                              Salt Lake City, UT 84130-0285
PO Box 41021
Norfolk, VA 23541-1021                                       Car-Cat
                                                             P.O. Box 69908
Ally Financial                                               Odessa, TX 79769-0908
Attn: Bankruptcy Dept
PO Box 380901                                                Chase Card Services
                Case 19-33426 Document 21 Filed in TXSB on 08/29/19 Page 2 of 2



Attn: Bankruptcy                                  6126 East San Leandro
PO Box 15298                                      Tucson, AZ 85715-3014
Wilmington, DE 19850-5298
                                                  US Bank
Chuck Dorritty                                    Po Box 5229
10788 East County Road 108                        Cincinnati OH 45201-5229
Midland, TX 79706
                                                  US Trustee
Citibank/Shell Oil                                Office of the US Trustee
Citibank Corp/Centralized Bankruptcy              515 Rusk Ave., Ste 3516
PO Box 790034                                     Houston, TX 77002-2604
Saint Louis, MO 63179-0034
                                                  Wells Fargo Bank NA
Debra Ann Lynch Moncada                           Attn: Bankruptcy
13511 Layton Castle Lane                          1 Home Campus MAC X2303-01A
Cypress, TX 77429-4845                            Des Moines, IA 50328-0001

Flash Funding                                     George Lionel Moncada
10622 Hirsch Road                                 13511 Layton Castle Lane
Houston, TX 77016-2622                            Cypress, TX 77429-4845

Global Construction Transport LLC                 Jennifer Casey
2066 S Raber Road                                 25511 Budde Road, Suite 801B
Columbia City, IN 46725-8774                      The Woodlands, TX 77380-2081

Internal Revenue Service                          Ronald J Sommers
Centralized Insolvency Operation                  2800 Post Oak Blvd., 61st Floor
P. O. Box 7346                                    Houston, TX 77056-6131
Philadelphia, PA 19101-7346

James Maher
500 Knights Run Ave., Apt #1702
Tampa, FL 33602-6017

Justin Levine PLLC
C/o Morgan K Ables
1225 North Loop West, Ste 640
Houston, TX 77008-1757

Kayo Fortune, LLC.
Markus Wheaton
740 West Enfield Way
Chandler, AZ 85286-0992

Lincoln Automotive Financial
Attn: Bankruptcy
PO BOX 54200
Omaha, NE 68154-8000

Marcus by Goldman Sachs
Attn: Bankruptcy
PO Box 45400
Salt Lake City, UT 84145-0400

Michael Whitaker
73743 Picasso Drive
Palm Desert, CA 92211-4532

Monshaugen & Van Huff
Morgan Abels
1225 North Loop West, Ste 640
Houston, TX 77008-1757

Navistar Inc
7510 Brighton Road
Commerce City, CO 80022-1530

Nelson Family LLC
83 Lincoln Ave
Underwood, ND 58576-4020

Praeda Inc.
C/o Jennifer Luper
224 N. Main St.
West, Texas 76691-1207

Swbc Mortgage
P O Box 77404
Ewing, NJ 08628-6404

Synchrony Bank/Care Credit
Attn: Bankruptcy Dept
PO Box 965060
Orlando, FL 32896-5060

The Law Office of Shawn Shearer, P.C.
3839 Mckinney Ave., Ste 155-254
Dallas, Texas 75204-1413

Terry Moncada
undeliverable

Tom Sullivan
